 Case: 4:20-cv-01778-CDP Doc. #: 20 Filed: 01/12/21 Page: 1 of 4 PageID #: 732




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI


GUNAPT DEVELOPMENT, LLC,                      )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )
PEINE LAKES, L.P., 2010 PEINE                 )
ROAD LLC, CENTERLINE                          )     Case No: 4:20-cv-01778-CDP
CORPORATE PARTNERS XXVII LP,                  )
CENTERLINE AFFORDABLE                         )
HOUSING ADVISORS LLC, and                     )
RELATED CORPORATE XXVI SLP,                   )
LLC                                           )
                                              )
       Defendants.                            )

                                 MOTION TO DISMISS

       Defendants Peine Lakes, L.P.; 2010 Peine Road LLC; Centerline Corporate

Partners XXVII LP; Centerline Affordable Housing Advisors LLC; and Related

Corporate XXVI SLP, LLC (“Defendants”), by and through counsel, respectfully move

the Court pursuant to Fed. R. Civ. P. 12(b)(6) and Local Rule 4.01(A) to dismiss Plaintiff

Gunapt Development, LLC’s Complaint for failure to state a claim, and state as follows:

       1.     Count I for breach of contract must be dismissed with prejudice for failure

to state a claim under Rule 12(b)(6). Plaintiff purports to recover on a contract to which it

was never a party as well as a contract where it admits its rights were assigned.

Therefore, its breach of contract claims fail as a matter of law.
 Case: 4:20-cv-01778-CDP Doc. #: 20 Filed: 01/12/21 Page: 2 of 4 PageID #: 733




       2.     Count II for an accounting must be dismissed with prejudice for failure to

state a claim under Rule 12(b)(6). Plaintiff has alleged no fiduciary relationship, trust

relationship, or underlying equitable claim, as required to state a claim for an accounting.

       3.     Count III for unjust enrichment must be dismissed with prejudice for failure

to state a claim under Rule 12(b)(6). Plaintiff has not identified any benefit it conferred

upon Defendants so as to state a claim for unjust enrichment. In addition, an express

agreement covers the subject matter, which is a separate basis for dismissing Count III.

       4.     Count IV for a constructive trust must be dismissed with prejudice for

failure to state a claim under Rule 12(b)(6). Plaintiff has pled no fraudulent transfer that

would give rise to the imposition of a constructive trust, and the agreements at issue do

not support Plaintiff’s allegations that it is entitled to the Development Fee.

       5.     Count V for tortious interference must be dismissed with prejudice for

failure to state a claim under Rule 12(b)(6). The Complaint fails to state a claim for

tortious interference as to any of the named Defendants, in that they are either parties to

the agreements at issue, or their tortious conduct is not specifically identified in any of

Plaintiff’s allegations. Moreover, the alleged impropriety of the Defendants’ conduct,

alleged causation in inducing a breach, and alleged lack of justification—all elements

required by Missouri law—are not supported by any factual allegations.

       6.     Count VI for civil conspiracy must be dismissed with prejudice for failure

to state a claim under Rule 12(b)(6), because each of the underlying claims purporting to

give rise to the civil conspiracy fail to state a cause of action, as set forth above and in

Defendants’ Memorandum in Support.


                                              2
 Case: 4:20-cv-01778-CDP Doc. #: 20 Filed: 01/12/21 Page: 3 of 4 PageID #: 734




       WHEREFORE, for these reasons and those listed in Defendants’ Memorandum in

Support, Defendants request this Court grant their Motion to Dismiss, issue an

Order dismissing Plaintiff’s Complaint with prejudice, and award Defendants such

other and further relief as the Court deems just and proper.

January 12, 2021
                                                 ARMSTRONG TEASDALE LLP

                                                 By: /s/ Christopher R. LaRose          _
                                                      Bruce D. LeMoine              #55006
                                                      Christopher R. LaRose         #59612
                                                      Angela B. Kennedy             #69167
                                                      7700 Forsyth Blvd., Suite 1800
                                                      St. Louis, Missouri 63105
                                                      314.621.5070
                                                      314.621.5065 (facsimile)
                                                      blemoine@armstrongteasdale.com
                                                      clarose@armstrongteasdale.com
                                                      akennedy@armstrongteasdale.com

                                                 ATTORNEYS FOR DEFENDANTS




                                             3
 Case: 4:20-cv-01778-CDP Doc. #: 20 Filed: 01/12/21 Page: 4 of 4 PageID #: 735




                           CERTIFICATE OF SERVICE

      I hereby certify that on January 12, 2021, the foregoing was filed with the Clerk of

the Court and served on the following using the CM/ECF system:

John J. Gazzoli, Jr.
Theresa A. Phelps
Jessica C. Gittemeier
ROSENBLUM GOLDENHERSH, P.C.
7733 Forsyth Blvd., 4th Floor
St. Louis, Missouri 63105
Phone: 726-6868
Fax: (314) 726-6786
jgazzoli@rgsz.com
tphelps@rgsz.com
jgittemeier@rgsz.com

Counsel for Plaintiff
Gunapt Development, LLC

                                       /s/ Christopher R. LaRose




                                           4
